Title: To Thomas Jefferson from James Monroe, 1 June 1784
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Annapolis June 1. 1784.

I have been favord with yours of the 25 by the last post with its enclosures and will pay due attention to the contents. Two points have been effected since my last, the puting the office of finance into commission and establishment of the committee of the States and appointment of the members. Each State nominated its own member and congress confirmd the preference. The committee consists of Mr. Blanchard, Dana, Ellery, Sherman, DeWit, Dick, Hand, Chase, Hardy, Spaight and Read; for the States not represented on the floor any member who produces credentials may take his seat. The members also may relieve each other at pleasure. These resolutions were introducd by Mercer and supported by Read, by which the appointment, if this rule continues (longer than the present Congress or rather committee), is taken out of the hands of Congress and vested in the delegation of each State and of course given it to whomever the chance of a popular vote may place at the head of a delegation, for those who pay a delicate attention to the sense of the State must take that sense from such evidence as appears to them. The powers of the committee are confined so that no injury can be effected. Sherman and Dana will necessarily govern it. Read and Spaight will be together. Hardy will perhaps be of the same society and as the part they will act will perhaps be rather an intemperate one, they will have no weight themselves and throw the indifferent states into the other scale. I shall sit out a day or two after the adjournment for Virga. and propose if possible to effect the purchase of the land  from Markes and if necessary will go to Albemarle. I intend also to put in execution the plan I had in view of visiting the western country if no difficulties arise upon my arrival in Virga. You will please direct your letters for me to Fredericksburg thro’ whomever you think proper here. I shall hurry Mr. Short on if he comes by Annapolis but suspect he hath pass’d by Baltimore before this. I shall write you by the next post after the adjournment of Congress and give you information of our ultimate proceedings. The western posts are still before us and will probably receive their final arrangement tomorrow. The plan (the two points having pass’d by the vote of 7. States, the whole being consider’d as one ordinance) to send 350 of the troops from W. po[int] immediately to take possession of the posts, and to raise 700. men to [sup]ply their places. I think it will pass. The collection of Militia stores, arrangement &c. will be put under the direction of Genl. Knox. I am sincerely your friend and servt.,

Jas. Monroe


P.S. The inclos’d proceedings of the committee of our Assembly were forwarded to me for you to carry to Europe [with] you.

